HUTCHESON, Chief Judge
(concurring specially).
I concur in the judgment of affirmance and the reasons given for it in the majority opinion.
Further, I agree with the district judge, that the suit was not a proper class suit and that, in declining to entertain it as such, he was well within the limits of his discretion.1 I see no fault in the reasoning, and no abuse of discretion in the holding, of the district judge, that under “the circumstances surrounding the case” which were “disclosed by a positive showing”, the action, which was at best for plaintiff a “spurious” class action,2 ought not to, indeed could not properly, be entertained by him as such.3

. Moore Federal Practice, Yol. 3, par. 23.-05, page 3422.


. Cf. Kainz v. Anheuser-Busch, 7 Cir., 194 F.2d 737.


. Cf. Johnson v. Riverland Levee Dist., 8 Cir., 117 F.2d 711, 134 A.L.R. 326, which, with reference to the statement in the dissenting opinion to the contrary, was sought to be maintained as a proper class action and was held not to be-